Exhibit 10.3
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND
APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
(II) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.
VERITEC, INC.
WARRANT TO PURCHASE COMMON STOCK

      Warrant No.              Original Issue Date:                     , 2009

Veritec, Inc., a Nevada corporation (the “Company”), hereby certifies that, for
value received,                      or its permitted registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of           
shares of common stock (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
per share equal to $2.00 (as adjusted from time to time as provided in Section 7
herein, the “Exercise Price”), at any time and from time to time from on or
after the date hereof (the “Trigger Date”) and through and including 5:30 P.M.,
Minneapolis time, on           , 2014 (the “Expiration Date”), and subject to
the following terms and conditions:
This Warrant (this “Warrant”) is being issued in connection with a private
placement of convertible promissory notes and warrants to purchase common stock
pursuant to a Subscription Agreement and Letter of Investment Intent dated
          , 2009, by and among the Company and the Holder (the “Subscription
Agreement”). This Warrant (this “Warrant”) is one of the Warrants issued
pursuant to Section 2 of the Subscription Agreement.
1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Subscription Agreement.
2. Exercise and Duration of Warrants.

  (a)  
All or any part of this Warrant shall be exercisable by the registered Holder at
any time and from time to time on or after the Trigger Date and through and
including 5:30 P.M. Central time on the Expiration Date. At 5:30 P.M., Central
time, on the Expiration Date, the portion of this Warrant not exercised prior
thereto shall be and become void and of no value and this Warrant shall be
terminated and no longer outstanding;

  (b)  
The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), appropriately completed and duly signed, (ii) payment of the Exercise
Price for the number of Warrant Shares as to which this Warrant is being
exercised, and the date such items are delivered to the Company (as determined
in accordance with the notice provisions hereof) is an “Exercise Date.” The
delivery by (or on behalf of) the Holder of the Exercise Notice and the
applicable Exercise Price as provided above shall constitute the Holder’s
certification to the Company that its representations contained in Section 4 of
the Subscription Agreement are true and correct as of the Exercise Date as if
remade in their entirety. Execution and delivery of the Exercise Notice shall
have the same effect as cancellation of the original Warrant and issuance of a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares.



 

 



--------------------------------------------------------------------------------



 



3. Delivery of Warrant Shares. Upon exercise of this Warrant, the Company shall
promptly issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate for the Warrant Shares issuable upon such exercise,
free of restrictive legends, unless a registration statement covering the resale
of the Warrant Shares and naming the Holder as a selling stockholder thereunder
is not then effective or the Warrant Shares are not freely transferable without
volume restrictions pursuant to Rule 144 under the Act. The Holder shall be
deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date.
4. Charges, Taxes and Expenses. The Holder shall be responsible for all charges,
taxes and expenses that may arise as a result of holding or transferring this
Warrant or receiving Warrant Shares upon exercise hereof.
5. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity (which shall not include
a surety bond), if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.
6. Reservation of Warrant Shares. As of the date hereof, the Company does not
have a sufficient number of authorized but unissued shares of Common Stock to
enable it to issue Warrant Shares upon the exercise of this Warrant as herein
provided. The Company covenants that it will, as soon as is practicable,
increase the number of its authorized but unissued shares of Common Stock so
that it can at all times have reserved and available unissued and otherwise
unreserved Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided. The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
7. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 7.

  (a)  
Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides its outstanding shares of Common Stock into a larger
number of shares, or (iii) combines its outstanding shares of Common Stock into
a smaller number of shares, then in each such case the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to clause (i) of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

  (b)  
Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) of this Section, the number of Warrant Shares
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

  (c)  
Calculations. All calculations under this Section 7 shall be made to the nearest
cent or the nearest 1/100th of a share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company, and the sale or issuance of any such
shares shall be considered an issue or sale of Common Stock.

8. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds
9. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number.
10. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile prior
to 5:30 p.m. (Central time) on a business day, (ii) the next business day after
the date of transmission, if such notice or communication is delivered via
facsimile on a day that is not a business day or later than 5:30 p.m. (Central
time) on any business day, (iii) the business day following the date of mailing,
if sent by nationally recognized overnight courier service specifying next
business day delivery, or (iv) upon actual receipt by the party to whom such
notice is required to be given, if by hand delivery. The address and facsimile
number of a party for such notices or communications shall be as set forth in
the Subscription Agreement unless changed by such party by two business days’
prior notice to the other party in accordance with this Section 10.

 

Page 2 of 4



--------------------------------------------------------------------------------



 



11. Miscellaneous.


  (a)  
The Holder, solely in such Person’s capacity as a holder of this Warrant, shall
not be entitled to vote or receive dividends or be deemed the holder of share
capital of the Company for any purpose, nor shall anything contained in this
Warrant be construed to confer upon the Holder, solely in such Person’s capacity
as the Holder of this Warrant, any of the rights of a stockholder of the Company
or any right to vote, give or withhold consent to any corporate action (whether
any reorganization, issue of stock, reclassification of stock, consolidation,
merger, amalgamation, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such Person is then entitled to receive
upon the due exercise of this Warrant.

  (b)  
This Warrant may be only be assigned by the Holder upon receipt of the Company’s
prior written consent to such assignment. This Warrant shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant. This Warrant
may be amended only in writing signed by the Company and the Holder, or their
successors and assigns.

  (c)  
This Warrant shall be governed by the laws of the State of Minnesota without
regard to its conflicts-of-law principles. Any judicial action to enforce any
right of any party under this Warrant may be brought and maintained in Minnesota
state or federal courts located in Hennepin County. Accordingly, the parties
hereby submit to the process, jurisdiction and venue of any such court. Each
party hereby waives, and agrees not to assert, any claim that it is not
personally subject to the jurisdiction of the foregoing courts in the State of
Minnesota or that any action or other proceeding brought in compliance with this
Section is brought in an inconvenient forum.

  (d)  
The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.

  (e)  
In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby, and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

  (f)  
Except as otherwise set forth herein, prior to exercise of this Warrant, the
Holder hereof shall not, by reason of by being a Holder, be entitled to any
rights of a stockholder with respect to the Warrant Shares.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

            VERITEC, INC
      By:           Name:           Title:      

 

Page 3 of 4



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
FORM OF EXERCISE NOTICE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
Ladies and Gentlemen:
(1) The undersigned is the Holder of Warrant No.                      (the
“Warrant”) issued by Veritec, Inc. a Nevada corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.
(2) The undersigned hereby exercises its right to purchase                     
Warrant Shares pursuant to the Warrant.

(3) The Holder shall pay the sum of $                     in immediately
available funds to the Company in accordance with the terms of the Warrant.
(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
                     Warrant Shares in accordance with the terms of the Warrant.
Dated:                                         ,                     
Name of Holder:                                                             

             
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        (Signature must conform in all respects to name of Holder as specified
on the face of the Warrant)

 

Page 4 of 4